DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 20130059117).
With respect to claim 1, 8, 15, Hill discloses screen protector comprising: a screen protector substrate; and an image that is one or more of engraved or etched into a top surface of the screen protector substrate, wherein when a screen onto which the screen protector is installed is not activated, the image on the top surface of the screen protector substrate is visible and when the screen is activated, the image on the top surface of the screen protector substrate is one of translucent or transparent, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed (Paragraph 0004, 0011-0012, Figures 1-2).  
With respect to claim 2, Hill discloses wherein the screen protector substrate is made of one or more of glass, plastic, wood, fabric, metal, fiber, stone, natural, man-made, synthetic, artificial or composite material (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 3, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes 
With respect to claim 4, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 5, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 6, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 7, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 9, Hill discloses wherein the physical substrate of the screen protector is made of one or more of glass, plastic, wood, fabric, metal, fiber, stone, natural, man-made, synthetic, artificial or composite material (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 10, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

With respect to claim 12, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 13, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 14, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 16, Hill discloses wherein the screen protector is made of one or more of glass, plastic, wood, fabric, metal, fiber, stone, natural, man-made, synthetic, artificial or composite material (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 17, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

With respect to claim 19, Hill discloses wherein the screen is one of a backlit display or a non- backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 20, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649